DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Travis Howell on 03/17/2022.
The claims are replaced as follows:  
The following listing of claims will replace all prior versions, and listings, of claims in the application:
1.	(Currently Amended)  A skin-covered foamed molded article comprising: a skin material composed of a hollow molded body produced by blow-molding an extruded parison; and an expanded bead molded article located inside the skin material, the skin material and the expanded bead molded article being fuse-bonded, wherein
	the skin material has an average wall thickness of from 1.0 mm to 5.0 mm, the skin material comprises a glass fiber-reinforced polypropylene-based resin containing glass fiber in a range of from 5 mass% to 30 mass%, the glass fiber has a weight-average fiber length of from 0.4 mm to 1.5 mm, the expanded bead molded article comprises a polypropylene-based resin, a peeling strength between the skin material and the expanded bead molded article is 0.1 MPa or higher, and a -5/°C or lower, and
	wherein a percentage I of glass fiber oriented at an orientation angle in a range of 10 degrees or less with reference to an extrusion direction in in-plane directions of the skin material is 40% or higher on a number basis and a percentage II of glass fiber oriented at an orientation angle in a range of more than 10 degrees and 45 degrees or less in the extrusion direction is from 20% to 50% on a number basis, with respect to the glass fiber present at a middle portion in a wall thickness direction of the skin material, and a sum of the percentages I and II is 80% or higher.
2.	(Original)  The skin-covered foamed molded article according to claim 1, wherein the skin material comprises the glass fiber-reinforced polypropylene-based resin containing the glass fiber in a range of from 12 mass% to 25 mass%.
3.	(Previously Presented)  The skin-covered foamed molded article according to claim 1, wherein a percentage of glass fiber oriented at an orientation angle in a range of 45 degrees or less with reference to an extrusion direction in in-plane directions of the skin material, with respect to the glass fiber present on an inner surface side of the skin material is 80% or higher on a number basis.
4.	(Previously Presented)   The skin-covered foamed molded article according to claim 1, wherein a percentage of glass fiber oriented at an orientation angle in a range of 45 degrees or less with reference to an extrusion direction in in-plane directions of the skin material, with respect to the glass fiber present on an outer surface side of the skin material is 80% or higher on a number basis.
5.	(Canceled)  
6.	(Previously Presented)  The skin-covered foamed molded article according to claim 1, wherein an apparent density of the expanded bead molded article is from 20 kg/m3 to 60 kg/m3.


Reasons for Allowance

The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to skin-covered foamed molded article, comprising:


	the skin material has an average wall thickness of from 1.0 mm to 5.0 mm, the skin material comprises a glass fiber-reinforced polypropylene-based resin containing glass fiber in a range of from 5 mass% to 30 mass%, the glass fiber has a weight-average fiber length of from 0.4 mm to 1.5 mm, the expanded bead molded article comprises a polypropylene-based resin, a peeling strength between the skin material and the expanded bead molded article is 0.1 MPa or higher, and a longitudinal linear expansion coefficient of the skin-covered foamed molded article at from 23°C to 80°C is 7×10-5/°C or lower, and
	wherein a percentage I of glass fiber oriented at an orientation angle in a range of 10 degrees or less with reference to an extrusion direction in in-plane directions of the skin material is 40% or higher on a number basis and a percentage II of glass fiber oriented at an orientation angle in a range of more than 10 degrees and 45 degrees or less in the extrusion direction is from 20% to 50% on a number basis, with respect to the glass fiber present at a middle portion in a wall thickness direction of the skin material, and a sum of the percentages I and II is 80% or higher, is allowed as being neither anticipated nor nonobvious over the closest prior art.

The closest prior art is described as follows:

The prior art of record (US 2015/0174812 (Tokiwa et al.) discloses skin covered foamed molded article including blow molding a parison of a polypropylene based resin into a skin defining a hollow space and an expanded   article located inside the skin material wherein the skin material and expanded bead molded article are fuse bonded (abstract). The skin has a thickness of 1-7 mm (0041). The apparent density of the expanded beads is 20-150 kg/m3 (0057).

Tokiwa et al. does not disclose that the skin material comprises glass fiber.

US 6153683 (Enomoto) discloses thermoplastic polymer comprising 10-90% glass fiber (abstract) where the thermoplastic resin is polypropylene (col.5, line 66) and the glass fibers have weight average fiber length of at least 1 mm (col.7, lines 25-27). Enomoto also discloses that the glass fibers are arranged substantially parallel to each other (col.8, lines 34-35), i.e. 100% of the fibers are oriented at an angle of about 0 degrees. The motivation for using the glass fibers is to provide reinforcing effect and strength (col.3, lines 29-30, 47-52 and col.8, line 

The invention is allowed on this basis. 

 

Conclusion

Claims 1-4 and 6 are allowed.

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAMRA L. DICUS
Primary Examiner
Art Unit 1787

 
  

/TAMRA L. DICUS/Primary Examiner, Art Unit 1787